                            \-/                                        v                      FILED
                                                                                         CHARLOTTE, NC

                                                                                           JAN 2 4?020

                         rN THE uNrrED                  DrsrRrcr   couRT           ,^,J^:_D]sTnrcr"iounr
                                                                                   vvtrstHRN DtsTRtcT OF
                                    'TATES OF NORTH
                   FOR THE WESTERN DISTRICT                         CAROLINA                             NC
                                       CHARLOTTE DIVISION



 UNITED STATES OF AMERICA                           )
                                                    )           CONSENT ORDER AND
     v.                                             )          JUDGMENT OF FORFEITURE
                                                    )           PEND ING RULE 32.2(c)(2)
 CLEVEN SCOTT                                       )



         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the propefty, IT IS HEREBY ORDERED THAT:

        l.     The following property is forfeited to the United States pursuant to l8 U.S.C. $
924,21 U.S.C. $ 853 and/or 28 U.S.C. 52461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 2l U.S.C. $ 853(n), pending final
adjudication herein:

          One Ruger, Model EC9S,.9 caliber pistol, serial number 455-90212, and ammunition
          seized on or about May 7,2019 during the investigation;

          One Silver Charter Arms, Model UC lite, .38 caliber revolver, serial number 47842,
          and ammunition seized on or about May 7, 2019 during the investigation; and

          One High-Standard, Model Sentinel, .22 caliber revolver, serial number Rl0042514,
          and ammunition seized on or about May 7,2019 during the investigation.

          2.    The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

          3.    If and to the extentrequired by Fed. R. Crim. P.32.2(b)(6), 2l U.S.C. g 853(n),
and/or other applicable law, the United States shallpublish notice and provide direct written notice
of forfeiture.

          4.    Any person, other than the Defendant, asserting any legal interest in the property
may, within thirry days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

          5.   Pursuantto Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.


        The parties stipulate and agree that the aforementioned asset(s) constitute property derived
 from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
 facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
 U.S.C. 5924,21 U.S.C. $ 853 and/or 28 U.S.C. $ 2a6l(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P.32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has notpreviously submitted such a claim, Defendant hereby waives all
 right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
 consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
 further notice of such process or such destruction.

R. ANDREW MURRAY
LINITED STATES ATTORNEY



STEPHANIE L. SPAUGH                                     CLEVEN
Assistant United States Attomev                         Defendant




                                                                IA OSEGUERA. ESQ.
                                                                ,y for Defendant




Signed this the 24th day   of lanuary- 2020.




                                                LINITED STATES
